DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ART REJECTION:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12-14 is rejected under 35 U.S.C. 103 as being unpatentable over Hiei et al(USPGPUB 2016/0207527).
  -- In considering claim 12, the claimed subject matter that is met by Hiei et al(Hiei) includes:
	1) the automatic driving trajectory calculation unit that calculates an automatic driving trajectory along which the host vehicle moves to the destination is met by the parking assist control unit(11), which based on vehicle vicinity information, recognizes one or more candidate parking areas, and sets the target parking area and a parking start area, in response to an operation of selecting the candidate parking area(see: sec[0023]), and thereby generates a guide path from the parking start area to the target parking area.
	2) the automatic parking trajectory calculation unit that calculates an automatic parking trajectory along which the host vehicle is parked in the parking space is met by the parking assist 
	3) the transition mode trajectory calculation unit that calculates a transition mode trajectory connecting the automatic driving trajectory and the automatic parking trajectory to each other is met by the parking mode switching unit(12) which switches a parking mode between an automatic parking mode in which a vehicle is driven, braked and steered without relying on a driving operation, and a manual parking mode in which the vehicle is driven, braked and steered in response to the driving operation(see: sec[0025]).
	Although Hiei does not teach the automatic driving trajectory calculation unit, and the automatic parking trajectory calculation unit being separate devices, Hiei does teach the functions of both of those devices being included in the parking assist control unit(11).  Furthermore, Hiei teaches that the function of the parking assist control unit(11) may be realized by two or more of the ECU’s(see: sec[0022, last sentence]). Therefore, it would have been a function of obvious design choice, to one of ordinary skill in the art before the effective filing date of the claimed 
  -- Claim 13 recites subject matter that is met as discussed in claim 12 above, as well as:
	1) the transition mode trajectory calculation unit calculating a transition mode trajectory along an immediately previous movement state of the host vehicle due to the automatic driving control or the parking space is met by the parking assist control unit(11) recognizing one or more candidate parking areas and generating a guide path from the parking start area to the target parking area(see: sec[0023]).  This inherently indicates that an immediately previous movement state of the host vehicle would have been recognized, since the parking assist would have been required to recognize the area, target area, and the start area, as well as the parking mode(see: secs[0022-0023]).
  -- Claim 14 recites subject matter that is met as discussed in claim 13 above, as well as:
	1) the automatic parking trajectory calculation unit starting to calculate the automatic parking trajectory when the host vehicle tracks the transition mode trajectory and the parking space is set is met by the control unit(11) determining a difference bet3ween current vehicle position and the target parking area being less than a predetermined threshold, such that the control unit(11) determines that the guidance for the vehicle is completed, based on zero speed, and the distance to the target area, thereby indicating that the parking space is set. 
Allowable Subject Matter
Claims 1-11 are allowed.
Claims 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI K KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARYL C POPE/Primary Examiner, Art Unit 2687